Name: Council Regulation (EEC) No 3500/91 of 28 November 1991 amending for the tenth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 331 /2 Official Journal of the European Communities 3 . 12. 91 COUNCIL REGULATION (EEC) No 3500/91 of 28 November 1991 amending for the tenth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources Whereas the most recent scientific advice recommends that the area be maintained in the interests of the conser ­ vation of the western mackerel stock and whereas the said Regulation should therefore be amended in order to uphold that provision, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 8 of Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain tech ­ nical measures for the conservation of fishery resources (2), as last amended by Regulation (EEC) No 4056/89 (3), defines an area for the protection of juvenile mackerel where fishing is prohibited and whereas, in the absence of a Council Decision before 30 November 1991 , that area could cease to exist as from 1 January 1992 ; HAS ADOPTED THIS REGULATION : Article 1 The final subparagraph of Article 8 (3) of Regulation (EEC) No 3094/86 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1991 . For the Council The President PRONK (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 288, 11 . 10. 1986, p . 1 . V) OJ No L 389, 30. 12. 1989, p . 75.